DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	The amended claim set filed 04/22/2021 are being examined in this action. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-17, 25, 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al (US PAT. 5214267, herein Hoshi). 

	Regarding claims 16 and 28, Hoshi teaches An electro-thermal device/method for operating a heater in an electro-thermal device (abstract) comprising: 
a heater (3:55-60)
a readout circuit (3:50-55 “The resistance/power detection unit 5 detects a resistance value of a heater”) 
a digital controller having a first input coupled to a first output of the readout circuit (3:60-65 “The resistance value correction unit 6 compares the power amount detected by the resistance/power detection unit 5 with a standard amount of amount, and corrects a target resistance value of the heater 2 on the basis of the comparison result”)
and a digital sigma-delta modulator having a first input coupled to an output of the digital controller and an output coupled to the heater (3:65-68 “the power control unit 7 supplies the heater 2 with power controlled based on the target resistance value corrected by the resistance correction unit 6”).

Regarding claim 17, Hoshi teaches The electro-thermal device according to claim 16.
Hoshi further teaches wherein the electro-thermal device is a gas sensor or an array of gas sensors (4:35-40, oxygen sensor).

Regarding claim 25, Hoshi teaches the electro-thermal device according to claim 16. 
Hoshi further teaches wherein the heater is electrically coupled to the readout circuit, and wherein the readout circuit is configured to generate a readout signal as a function of a resistance value of the heater (3:50-55 “The resistance/power detection unit 5 detects a resistance value of a heater”).

Regarding claim 27, Hoshi teaches an apparatus comprising: the electro-thermal device according to claim 16.
Hoshi teaches wherein the apparatus is a mobile device, an indoor air monitor, an outdoor air monitor, an automotive air monitor, or an industrial air or gas monitor (2:50-55). 
Regarding claim 29, Hoshi teaches the method according to claim 28.
Hoshi teaches wherein the readout signal is generated as a function of a resistance value of the heater (3:50-55 “The resistance/power detection unit 5 detects a resistance value of a heater”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 118 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (US PAT. 5214267, herein Hoshi) in view of Florin et al (herein Florin). 

Regarding claim 18, Hoshi teaches the electro-thermal device according to claim 16. 
Hoshi does not teach wherein the electro-thermal device is an infrared emitter.
Florin teaches wherein the electro-thermal device is an infrared emitter (8:12-15, 2:50-55, abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the oxygen sensor teachings of Hoshi with the IR emitter teachings of Florin since the references are directed towards managing the heat of electro-thermal devices and since Florin teaches a means to “improve on the state of the art” (3:15-20) and since this is a simple substitution of oxygen sensor for IR emitters to obtain the predictable result of heating of electro-thermal devices. 

Regarding claim 20, Hoshi teaches the electro-thermal device according to claim 16. 
Hoshi does not teach wherein the electro-thermal device is a micro-electro-mechanical-system device featuring a membrane, and wherein the heater is embedded.
Florin teaches wherein the electro-thermal device is a micro-electro-mechanical-system device featuring a membrane, and wherein the heater is embedded (5:5-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the oxygen sensor teachings of Hoshi with the membrane teachings of Florin since Florin teaches that this allows for the membrane to be marinated at a steady temperature and remove temperature fluctuations in the signal (5:5-12)

Claims 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (US PAT. 5214267, herein Hoshi) in view of Graunke (US PUB. 20160349201). 

Regarding claim 19, Hoshi teaches the electro-thermal device according to claim 16. 
Hoshi does not teach wherein the electro-thermal device is a thermal conductivity sensor.
Graunke does teach wherein the electro-thermal device is a thermal conductivity sensor (0067 “thermal conductivity sensor”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the oxygen sensor teachings of Hoshi with the sensor teachings of Graunke since both references are directed towards heating of measuring areas and because Graunke teaches a means for increasing the sensitivity of the sensor system (0005) and since this is a simple substitution of oxygen sensor for thermal conductivity sensors to obtain the predictable result of heating of electro-thermal devices.

Regarding claim 30, Hoshi teaches the method according to claim 28.
Hoshi further teaches wherein the modulator output signal is implemented as a pulsed signal (9:30-35), and wherein [the readout signal] and the control signal are implemented as digital signals (5:25-30).
Hoshi does not explicitly teach the readout signal are implemented as digital signals. 
Graunke teaches readout signal..are implemented as digital signals (0090). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the oxygen sensor teachings of Hoshi with the sensor teachings of Graunke since both references are directed towards heating of measuring areas and because Graunke teaches a means for increasing the sensitivity of the sensor system (0005) and since this is a simple substitution of oxygen sensor for thermal conductivity sensors to obtain the predictable result of heating of electro-thermal devices.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (US PAT. 5214267, herein Hoshi) in view of Hada et al (US PAT. 6,720,534, herein Hada). 

Regarding claim 21, Hoshi teaches the electro-thermal device according to claim 16. 
 wherein the readout circuit is configured to generate a readout signal (SR) at the first output of the readout circuit (3:50-55 “The resistance/power detection unit 5 detects a resistance value of a heater”, fig. 2), 
wherein the digital controller (fig. 2 labelled 6) comprises a [second input configured to receive] a target signal (7:60-65 “the definite-resistance feedback control calculates the heater resistance value Rh, and controls the amount of power supplied to the heater 2 so that the heater resistance value Rh becomes equal to the target resistance value Rt obtained at this time.” target resistance value corresponds target signal)
and wherein the digital controller is configured to: 
generate a control signal as a function of the readout signal and of the target signal (7:60-65 “the definite-resistance feedback control calculates the heater resistance value Rh, and controls the amount of power supplied to the heater 2 so that the heater resistance value Rh becomes equal to the target resistance value Rt obtained at this time.”).  
and provide the control signal to the first input of the digital sigma-delta modulator (7:60-65, 3-4:65-5 “The power control unit 7 supplies the heater 2 with power controlled based on the target resistance value corrected by the resistance correction unit 6, so that a definite-resistance feedback control (which will be described in detail later) is realized”).
While Hoshi teaches a target signal, Hoshi does not explicitly teach comprises a second input configured to receive a target signal. 
Hada teaches comprises a second input configured to receive a target signal (3:5-10 “The degree to which the correcting circuit corrects the target resistance value may be stored in a backup memory as a learning value for use in correcting the target resistance value.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the modulation based on target signal teachings  of Hoshi with the gathering teachings of the target signal teachings of Hada since Hada teaches a means for correction the target due to a change in temperature in an environmental condition (col 2 lines 50-55). 

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (US PAT. 5214267, herein Hoshi) in view of Gerder (US PUB. 20080273573). 

Regarding claim 22, Hoshi teaches the electro-thermal device according to claim 16.
Hoshi further teaches  wherein the digital sigma-delta modulator is configured to generate a modulator output signal (3:65-68 “the power control unit 7 supplies the heater 2 with power controlled based on the target resistance value corrected by the resistance correction unit 6”). 
Hoshi does not teach wherein the digital sigma-delta modulator comprises a second input configured to receive a pause signal, and wherein the digital sigma-delta modulator is configured to generate the modulator output signal with a constant value when the pause signal has a first value.
Gerder teaches wherein the digital sigma-delta modulator comprises a second input configured to receive a pause signal (0012 “heating pause periods… the temperature signal can be detected or additionally analyzed during a heating pause period. Heating of the temperature sensor can advantageously take place by means of a pulse width modulation such that heating periods which have different heating period durations from one another, are formed to set a heat output.”), 
and wherein the digital sigma-delta modulator is configured to generate the modulator output signal with a constant value when the pause signal has a first value (0012 “heating pause periods… the temperature signal can be detected or additionally analyzed during a heating pause period. Heating of the temperature sensor can advantageously take place by means of a pulse width modulation such that heating periods which have different heating period durations from one another, are formed to set a heat output.”, no heating corresponds to a constant value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the modulation based on target signal teachings  of Hoshi with the pausing of heating teachings of Gerder since Gerder teaches that it is advantageous to have heating periods and heating pausing periods (0012).

Regarding claim 24, Hoshi and Gerder teach the electro-thermal device according to claim 22.
Hoshi and Gerder further teaches wherein the readout circuit comprises a second output coupled to the second input of the digital sigma-delta modulator (Hoshi, fig. 2 resistance/power detection unit connected to power control unit through a second input), 
and wherein the readout circuit is configured to: 
generate the pause signal (Gerder, 0012), 
and determine a readout signal (Hoshi 3:50-55) when the pause signal has the first value (Gerder 0012).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (US PAT. 5214267, herein Hoshi) in view of Gerder (US PUB. 20080273573) in further view of Benevelli et al (US PAT. 5,226,472, herein Benevelli). 

Regarding claim 23, Hoshi and Gerder teach the electro-thermal device according to claim 22.
Hoshi and Gerder do not teach wherein the digital sigma-delta modulator comprises a sigma-delta modulator circuit and a power buffer, and wherein the power buffer comprises: an input connected to an output of the sigma-delta modulator circuit, an output connected to the output of the digital sigma-delta modulator, and a control input connected to the second input of the digital sigma-delta modulator.
Benevelli teaches wherein the digital sigma-delta modulator (5:20-25 “Referring now to FIGS. 1 and 3, the temperature control system 10 also includes a modulator 80”) comprises a sigma-delta modulator circuit (fig. 3 5:20-30 “negative input terminal 19 is grounded and the positive terminal is coupled through a test point A and a voltage divider comprising resistors 81 and 82 to ground, the junction between the resistors 81 and 82 being coupled through a test point B” this corresponds to a sigma delta modulator circuit) and a power buffer (fig. 3 5:29 “buffer amplifier 83”), 
and wherein the power buffer comprises: 
an input connected to an output of the sigma-delta modulator circuit (fig. 3, buffer 83 has an input connected to the output of the aforementioned signa delta modulator), 
an output connected to the output of the digital sigma-delta modulator (fig. 3, the overall circuit shown in fig. 3 is the modulator and the output of the buffer is connected to the output of the digital sigma delta modulator), 
and a control input connected to the second input of the digital sigma-delta modulator (fig. 3 buffer 86).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the modulation based on target signal teachings  of Hoshi and the pausing of heating teachings of Gerder with the circuit teachings for modulation of temperature control of Benevelli since Benevelli teaches a means for improving temperature control system which avoids the disadvantages of the prior art while affording structural and operating advantages (1:50-55). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al (US PAT. 5214267, herein Hoshi) in view of Benevelli et al (US PAT. 5,226,472, herein Benevelli). 

	Regarding claim 26, Hoshi teaches the electro-thermal device according to claim 16.
Hoshi does not teach wherein the digital controller is a proportional-integral-derivative (PID) digital controller or a proportional-integral (PI) digital controller.
Benevelli teaches wherein the digital controller is a proportional-integral-derivative (PID) digital controller or a proportional-integral (PI) digital controller (8:5-10 “provide superior PID (proportion-integral-derivative) algorithms”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the modulation based on target signal teachings  of Hoshi with the PID teachings for modulation of temperature control of Benevelli since it allows for precision proportional throttling back of applied power as the set point temperature is reached (8:5-10). 
Relevant Prior Art 
	Niwa et al (US PUB. 20050929250) has been deemed relevant prior art since Niwa teaches a heater controller for gas sensors as well. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            /KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116